Citation Nr: 1205858	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a liver disability.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for peripheral neuropathy.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and a mood disorder, not otherwise specified.  

5.  Entitlement to an increased rating for service-connected left knee disability, to include postoperative surgery with relaxation of cruciate ligaments, and degenerative joint disease, separately rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision (issued in October 2005) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issues of entitlement to service connection for hepatitis C, peripheral neuropathy, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement withdrawing his appeal as to the issues of whether new and material evidence has been submitted to reopen the claim of service connection for a liver condition and entitlement to an increased rating for service-connected left knee disability, to include postoperative left knee surgery with relaxation of cruciate ligaments and degenerative joint disease.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issues of whether new and material evidence has been submitted to reopen the claim of service connection for a liver condition and entitlement to an increased rating for the Veteran's service-connected left knee disability, to include postoperative left knee surgery with relaxation of cruciate ligaments and degenerative joint disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters, including Withdrawn Appeals

In October 2004, the Veteran filed an informal claim seeking service connection for several disabilities, including hepatitis, depression, and neuropathy, as well as an increased rating for his service-connected left knee disability.  In his informal claim, the Veteran also stated that he had a liver transplant as a result of yellow jaundice that was diagnosed during service and, thus, the RO accepted his statement as a claim to reopen the service connection claim for a liver condition that was previously denied in an October 1998 rating decision.  See October 2004 statement from the Veteran; VCAA letters dated November 2004 and May 2005.  The Veteran also submitted a subsequent letter stating that he had also been diagnosed with bipolar disorder, which the RO included with his previous service connection claim for depression.  He also claimed a right knee disability as a result of his service-connected left knee disability.  See April 2005 statement from the Veteran; May 2005 VCAA letter.  

With respect to the Veteran's claimed depression and bipolar disorder, the Board notes that the Veteran's claim includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record contains varying diagnoses of depressive disorder, bipolar disorder, attention-deficit hyperactive disorder (ADHD), and a mood disorder, not otherwise specified.  See VA outpatient treatment records dated October 2004, February and April 2007, and June 2009; see also private treatment record and statement from Dr. M.T. dated December 2001 and September 2006.  As such, the issue on appeal has been re-characterized, as stated on the first page of this decision, to encompass all currently diagnosed acquired psychiatric disorders, including depression, bipolar disorder, and a mood disorder, not otherwise specified.  

In support of his service-connection claims, the Veteran submitted several statements asserting that he believed his hepatitis, depression, bipolar disorder, and neuropathy disabilities were incurred as a result of a liver transplant that was performed 1997.  See statements from the Veteran dated October 2004, April and August 2005.  Therefore, the RO undertook action to develop and adjudicate the claims of service connection for hepatitis C, depression, bipolar disorder, and neuropathy as secondary to a liver condition, service connection for a right knee disability, as well as the new and material evidence and increased rating claims.  See VCAA letters dated November 2004 and May 2005.  

In a September 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a liver condition.  The RO also denied service connection for a right knee disability, and service connection for hepatitis C, depression, bipolar disorder, and neuropathy as secondary to a liver condition.  The RO continued the 10 percent rating assigned to the Veteran's service-connected postoperative left knee surgery, with relaxation of cruciate ligaments, but granted a separate 10 percent rating for left knee degenerative joint disease.  

The Veteran submitted a notice of disagreement (NOD) as to the September 2005 rating decision, which the RO accepted as a timely NOD as to all issues addressed in the rating decision.  Thereafter, the RO issued a January 2008 statement of the case (SOC) continuing the denial of the Veteran's claims, and the Veteran perfected an appeal as to all issues.  See March 2008 VA Form 9.  

In January 2010, the RO granted service connection for right knee arthritis.  As such, the Veteran's service connection claim for a right knee disability was granted and is no longer on appeal.  

In March 2010, the Veteran submitted a statement via VA Form 21-4138 stating that he wished to withdraw his appeal as to the following issues: the left knee increased rating claim, the new and material evidence claim for a liver condition, and service connection for hepatitis C, bipolar disorder/depression, and neuropathy as secondary to a liver condition.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c) (2011).

The Veteran's statement is accepted as a withdrawal of the issues of whether new and material evidence has been submitted to reopen the claim of service connection for a liver condition and entitlement to an increased rating for the Veteran's service-connected left knee disability, to include postoperative left knee surgery with relaxation of cruciate ligaments and degenerative joint disease.  See 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R.§§ 20.202, 20.204.  

As to these issues, there remain no allegations of error of fact or law for appellate consideration on these issues.  Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of whether new and material evidence has been submitted to reopen the claim of service connection for a liver condition and entitlement to an increased rating for the Veteran's service-connected left knee disability, to include postoperative left knee surgery with relaxation of cruciate ligaments and degenerative joint disease.

However, with respect to the claims of service connection for hepatitis C, an acquired psychiatric disorder, to include depression and bipolar disorder, and neuropathy as secondary to a liver condition, the Board finds that the Veteran has not withdrawn his appeal as to those issues but, instead, has only asserted that he no longer believes that those disabilities are a result of his liver condition.  See April 2007 statement from the Veteran; March 2010 VA Form 21-4138.  The Veteran has provided other theories of entitlement as to those issues.  Therefore, the Board finds that the issues of service connection for hepatitis C, an acquired psychiatric disorder, to include depression and bipolar disorder, and peripheral neuropathy remain on appeal.  

However, for reasons discussed below, the Board finds that a remand is necessary before a final decision may be rendered with regard to the remaining issues on appeal.  


ORDER

The appeal as to the issues of whether new and material evidence has been submitted to reopen the claim of service connection for a liver condition and entitlement to an increased rating for the Veteran's service-connected left knee disability, to include postoperative left knee surgery with relaxation of cruciate ligaments and degenerative joint disease, is dismissed.  


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for lumbar spine disc disease.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

There is evidence of record which reflects that the Veteran is receiving Social Security Disability Insurance (SSDI) from the Social Security Administration (SSA).  See May 2005 printout of Social Security Administration Data; October 2004 VA Form 21-527, Income-Net Worth and Employment Statement; see also August 1998 VA treatment record; November 2009 VA mental disorders examination report.  However, the evidence of record does not provide any indication as to whether the SSDI benefits were awarded based upon a disability and, if so, for which disability; nor does the evidentiary record contain the actual medical records and reports used by SSA in making its decision.  Therefore, the Board cannot determine that no reasonable possibility exists that the SSA records are relevant to the Veteran's claim.  

Accordingly, this appeal must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In addition to the foregoing, the Board notes that there may be outstanding service treatment records (STRs) that are relevant to the Veteran's claim of service connection for an acquired psychiatric disorder.  In this regard, while the evidentiary record contains STRs which document treatment the Veteran received throughout his period of active military service, the STRs included in the record show that the Veteran reported receiving previous treatment for depression in August 1980.  Specifically, the STRs show that, in 1982, the Veteran sought treatment for alcohol abuse and reported that he was using alcohol due to increased pressures in his unit and depression.  See STRs dated from May to September 1982.  However, at that time, the Veteran also reported that he had seen a psychiatrist for depression in August 1980 while trying to get a Chapter 5 out of the Army.  See September 1982 clinical record; undated SHARE questionnaire.  

The claims file does not include any records documenting treatment the Veteran received in August 1980; however, these records are considered relevant to the Veteran's claim involving an acquired psychiatric disorder.  In this regard, the Board notes that obtaining the Veteran's service personnel records may also be helpful in determining the nature and location of the treatment received in August 1980, as the Veteran reported trying to obtain a discharge from service at that time.  

Therefore, upon remand, the Veteran should be requested to identify the specific location or military hospital where he received treatment in August 1980 and, thereafter, attempts should be made to obtain the Veteran's service personnel records and any outstanding service treatment records, specifically to include treatment records from August 1980.  

If any outstanding service treatment records are obtained, the psychologist who conducted the November 2009 VA mental disorders examination should be requested to provide an addendum to her previous report addressing whether the newly obtained evidence supports a finding that the Veteran's current psychiatric disorder is related to his military service, to include any complaints of depression reported therein.  

In addition, review of the record reveals that the Veteran has received VA and private treatment throughout the course of this appeal with respect to his claimed disabilities.  However, it does not appear that all relevant treatment records are associated with the claims file.  In this regard, the evidentiary record contains treatment records from Dr. M.T. dated from 2001 to 2003; however, Dr. M.T. submitted a statement dated September 2006 which reflects that the Veteran has received treatment for a mood disorder and chronic fatigue since November 2001.  Dr. M.T.'s September 2006 statement indicates that there may be outstanding treatment records dated after 2003 which may be relevant to the Veteran's claim of service connection for an acquired psychiatric disorder and, thus, any outstanding treatment records must be obtained.  

Similarly, the Board notes that the evidentiary record contains a March 2005 letter from Dr. S.D., which states that the Veteran has received treatment since April 2003 for peripheral neuropathy secondary to the use of cyclosporine to prevent liver rejection.  While Dr. S.D.'s statement is considered competent medical evidence, the Board notes that he did not submit any treatment records in conjunction with his statement which would likely contain information and evidence regarding the clinical findings or tests that were used to support the diagnosis of peripheral neuropathy.  Accordingly, on remand, attempts should be made to obtain all relevant treatment records from Dr. S.D. dated from 2003 to the present.  

In an effort to obtain all treatment records relevant to the claims on appeal, upon remand, the Veteran should be requested to identify all health care providers who have treated him for hepatitis C, peripheral neuropathy, and acquired psychiatric disorders since discharge from military service.  After receiving all necessary consent and release forms from the Veteran, attempts should be made to obtain all identified and outstanding records.  

In this context, the Board notes, as a final matter, that the evidentiary record contains VA treatment records which document inpatient and outpatient treatment the Veteran has received from 1983 to 2009.  VA treatment records dated after 2009 are not included in the record.  Therefore, any outstanding VA treatment should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify the specific location or military hospital where he received treatment for depression during service in August 1980.  He also should be requested to identify all providers who treated him after discharge from service for hepatitis C, peripheral neuropathy, and acquired psychiatric disorders, to include any VA and non-VA providers.  He should be requested to complete an authorization and release (VA Form 21-4142) for any non-VA facilities.  

2. Thereafter, attempts should be made to obtain any outstanding service treatment records, specifically to include any inpatient and outpatient treatment records dated in August 1980.  The Veteran's service personnel records should also be requested.  Requests for records should be made to all appropriate records repositories, including but not limited to the National Personnel Records Center (NPRC) and directly to any military hospitals identified by the Veteran, as necessary.  

3. Request copies of any identified, outstanding VA treatment records, including but not limited to records dated from 2009 to the present.  

4. After obtaining any necessary authorizations, requests copies of any identified, outstanding private treatment records, specifically to include all treatment records from Dr. S.D. and any treatment records from Dr. M.T. dated from 2003 to the present.  

5. Request from the SSA all records related to the Veteran's claim for SSDI benefits, including all medical records and copies of all decisions or adjudications.  

6. All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA, military facilities, and SSA must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable efforts should be made for any non-Federal records.  All records received should be associated with the claims file.  If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records, the attempts made to obtain them, and allowed an opportunity to provide such records.  

7. If additional service treatment records or treatment records from Dr. M.T. are obtained, the psychologist who conducted the November 2009 VA mental disorders examination should be requested to provide an addendum to her previous report that addresses the following:  

a. Based upon the newly obtained evidence, the VA examiner should identify all current acquired psychiatric disorders, including the manifestations and symptoms which distinguish that diagnosis from other psychiatric disorders.  

b.  The examiner should also state whether it is at least as likely as not (probability of 50 percent or more) that the currently diagnosed acquired psychiatric disability such disorder was incurred or aggravated as a result of any incident during active duty service, to include any complaints of depression reported therein.  

c. A complete rationale must be provided for any opinion offered, with consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.
8. After the development above has been completed to the extent possible, reexamine the claims file to determine whether any supplementary development is warranted including, but not limited to, obtaining any additional VA examinations or opinions, as necessary.  

9. Thereafter, readjudicate the claims on appeal based on the entirety of the evidence.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


